Citation Nr: 0213209	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  97-18 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
back, hips and feet as secondary to service-connected 
bilateral knee arthritis.  

2.  Entitlement to an increased evaluation for arthritis of 
the right knee, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased evaluation for arthritis of 
the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to March 
1947.

This appeal arose from an April 1996 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.

In January 1999, the Board remanded this case for additional 
development.  The RO accomplished that development, and this 
case is once again before the Board.  


FINDINGS OF FACT

1.  The veteran does not manifest arthritis of the feet.  

2.  Arthritis of the back and hips, to the extent present, is 
unrelated to arthritis of the knees. 

3.  Arthritis of the right knee results in no limitation of 
extension and in limitation of flexion to no less than 75 
degrees.   

4.  Arthritis of the left knee results is characterized by 
full range of motion and tenderness.  





CONCLUSIONS OF LAW

1.  Service connection for arthritis of the feet is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303 (2001).

2.  Arthritis of the back and hips was not incurred in or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (2001).  

3.  The criteria for an evaluation in excess of 20 percent 
for arthritis of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2001).

4.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Arthritis of the Back, Hips and 
Feet

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, a 
disease which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

Service medical records reflect that the veteran received 
treatment in service in connection with complaints of 
bilateral knee pain.  Although rheumatic fever was diagnosed 
in May 1946, subsequent entries draw into question the 
diagnosis of rheumatic fever, and in July 1946 the diagnosis 
was arthritis, acute, of both knees.  Those records do not 
document arthritis of the back, hips, or feet.  

In June 1999, a VA examiner diagnosed degenerative joint 
disease of the right hip and of the lumbar spine, after the 
veteran presented complaints of pain throughout his joints.  
In July 2000, that same examiner, after reviewing the claims 
file, concluded that the arthritis of the back, hip, and feet 
"is in no way connected to any service-connected 
disability" or the arthritis of the knees.  The examiner 
added that "the arthritis is just degenerative arthritis 
that proceeds with old age."

A VA examination in September 2001 resulted in diagnoses of 
degenerative joint disease of the thoracic spine and 
degenerative joint disease of the right hip, as well as 
degenerative joint disease of the knees.  According to the 
examiner's report, x-rays also revealed degenerative joint 
disease of the lumbar spine.  

X-ray examination of the hips in February 2002 revealed no 
abnormalities; x-ray examination of the lumbar spine revealed 
moderate degenerative arthritis of the lumbar spine.  A 
contemporaneous orthopedic examination revealed no 
significant arthritis of the feet.  

Based upon the evidence before it, the Board concludes that 
the veteran does not manifest arthritis of the feet.  There 
is no diagnosis of arthritis of the feet, and an orthopedic 
examiner recently concluded that arthritis of the feet was 
not present.  

There is some medical evidence of arthritis of the right hip, 
although x-ray examinations conducted in February 2002 draw 
into question whether the veteran suffers from arthritis of 
either hip.  In either event arthritis of the hip was not 
diagnosed until many years after service, and the July 2000 
opinion regarding the etiology of the veteran's arthritis was 
predicated upon a review of the claims file.   That opinion 
reflects that any arthritis of the hip is unrelated to the 
service-connected arthritis of the knees.  The Board, 
therefore, finds that any arthritis of either hip is 
unrelated to the veteran's service-connected arthritis of the 
knees.

Arthritis of the back was not identified in treatment records 
until July 1996, although a November 1995 entry makes 
reference to mechanical back pain "due to wear and tear."  
Arthritis of the back, thus, was not identified until many 
years after service.  The February 2002 opinion reflects a 
conclusion that arthritis of the back is unrelated to 
arthritis of the knees, and there is no medical evidence 
suggesting otherwise.  The Board, therefore, finds that 
arthritis of the back is unrelated to the veteran's service-
connected arthritis of the knees.

Certain disorders, including arthritis, are presumed to have 
been incurred in service if manifested within a year after 
separation from service to a degree of 10 percent or more.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  There is no diagnosis of arthritis of either hip or 
of the back during service and no diagnosis of arthritis of 
either hip or of the back within a year after the veteran's 
separation from service.  The only medical evidence 
addressing the etiology of those diseases indicates that 
arthritis of either hip, to the extent present, and arthritis 
of the back are unrelated to arthritis of knees.  The Board, 
thus, concludes that arthritis of the hips or back is 
unrelated to service.  

Arthritis of the feet is not present, and any arthritis of 
the hips or back is unrelated to service.  Service connection 
for those disorders, therefore, is unwarranted.  

II.  Increased Evaluation for Arthritis of the Knees 

In May 1947, the RO granted service connection for arthritis 
of both knees, and evaluated those disabilities as 
noncompensable.  In July 1988, the RO increased to 10 percent 
the evaluation assigned to each knee, after a May 1988 VA 
examination, that revealed full range of motion in the knees, 
also revealed complaints of pain associated with flexion to 
120 degrees.  The evaluations assigned to the veteran's 
disabilities has since remained unchanged until, in the 
course of this appeal, the RO increased to 20 percent the 
evaluation assigned to arthritis of the right knee.  

Arthritis of the right knee currently is evaluated as 20 
percent disabling under diagnostic codes 5003 and 5261.  
Arthritis of the left knee is evaluated as 10 percent 
disabling under diagnostic code 5003.  

Under diagnostic code 5003, degenerative arthritis, 
generally, is evaluated based upon limitation of motion under 
the appropriate diagnostic codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Limitation of flexion of the knee 
warrants a 20 percent evaluation, where flexion is limited to 
30 degrees, and a 30 percent evaluation, where flexion is 
limited to 15 degrees.  Limitation of extension warrants a 20 
percent evaluation, where extension is limited to 15 degrees, 
and a 30 percent evaluation, where extension is limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Although those provisions have no bearing in 
assessing the severity of a disability under Diagnostic Code 
5257, Johnson v. Brown, 9 Vet. App. 7, 11 (1996), they are 
relevant in determining whether there is loss of range of 
motion.  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.

According to a July 1996 letter from a private physician the 
veteran received treatment for arthritis that affected joints 
including both knees.  In September 1996, the veteran 
underwent a VA examination.  The veteran complained of 
generalized knee pain, although he denied instability.  
Examination revealed no swelling, although the right knee was 
enlarged.  Range of motion in the right knee consisted of 75 
degrees of flexion and 180 degrees of extension.  Range of 
motion in the left knee consisted of 95 degrees of flexion 
and 180 degrees of extension.  X-rays revealed a severe 
deformity of the right distal femur consistent with a 
previous fracture, as well as mild degenerative joint disease 
of the left knee.  

Examination in June 1999 revealed varus deformity of the 
right and left knee, the right knee having varus deformity of 
15 degrees with recurvatum of 15 degrees.  Range of motion in 
the right knee consisted of extension to 15 degrees and 
flexion to 85 degrees.  Range of motion on the left side 
consisted of extension to 0 degrees and flexion to 135 
degrees.  Although there was crepitation, the knees were 
stable, and the veteran, who demonstrated a minimal limp, was 
able to walk without a cane or crutch.  

Examination in September 2001 revealed complaints of pain in 
the right knees, although the knees reportedly did not lock 
or give way and demonstrated no swelling.  There was no 
atrophy in the right calf of thigh, and motor sensation was 
intact, although the veteran experienced some difficulty in 
toes and heel walking, reportedly as a result of a right leg 
problem.  Range of motion in the right knee consisted of 0 to 
90 degrees; the right knee was bulbous.  Range of motion in 
the left knee consisted of 0 to 135 degrees, although there 
was minimal tenderness.  According to the examiner, the right 
knee was very severe, with a varus deformity, and the left 
knee manifested patellofemoral syndrome.  

During a February 2002 VA examination, the veteran indicated 
that his knees hurt "on and off," but that he experienced 
pain in the right knee more often than in the left knee.  The 
veteran also indicated that he did not receive any particular 
treatment for the knee, but that he occasionally took 
Tylenol.  Walking and toe and heel walking were performed 
without difficulties; squatting reportedly was difficult on 
the right.  The range of motion in the right knee was 
limited, consisting of 0 to 92 degrees.  There was slight 
varus deformity and a well healed surgical scar over the 
right knee.  Range of motion in the left knee was normal, 
consisting of 0 to 135 degrees.  X-rays of the right knee 
revealed a fracture of the distal femur and slight 
degenerative changes of that knee.  

According to the examiner, who reviewed the claims folder, 
limitation of motion resulting from a varus deformity and 
degenerative changes were the direct result of a motor 
vehicle accident that occurred 40 years after the veteran's 
discharge from service.  Although the examiner indicated that 
degenerative arthritis and the varus deformity reduced the 
possibility of prolonged walking and caused excess 
fatigability, the main cause for the problems with the right 
leg consists of a non-service-connected fracture.  The 
examiner added that the service-connected knee arthritis was 
very minimal.  

A higher evaluation for arthritis of the left knee is not 
warranted.  Examination of the left knee has revealed normal 
range of motion and limited tenderness.  Even considering the 
veteran's complaints of pain, the veteran does not have 
limitation approaching that analogous to limitation of 
extension to 15 degrees or limitation of flexion to 30 
degrees.  

A higher evaluation for arthritis of the right knee similarly 
is unwarranted.  Although examination in June 1999 suggested 
limitation of extension to 15 degrees, other examinations 
have revealed no limitation in extension.  A September 1996 
examination revealed 75 degrees of flexion; however 
subsequent examinations have revealed greater flexion, and 
examination has not revealed limitation of flexion to at 
least 60 degrees.  The veteran, furthermore, is able to walk 
without a cane, has only  a slight limp, and most recently 
was able to heel and toe walk without difficulty.  On the 
whole, the veteran's right knee disability results in no 
limitation of extension and in limitation of flexion to no 
less than 75 degrees.  

Furthermore, the most recent VA examination reflects that the 
bulk of the veteran's right knee symptomatology is the result 
of an injury sustained after service and is not related to 
the veteran's service-connected disability.  The examiner, 
who reviewed the claims file in providing an opinion, 
characterized the disability attributable to service as 
minimal.  The veteran is, thus, more than adequately 
compensated by the current evaluation.  A higher evaluation 
is not warranted.  


III.  VCAA

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claim.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO considered and applied the VCAA and notified of the 
appellant of the change in law.  The Board finds, 
furthermore, that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The appellant and his representative have been 
notified in the statement of the case and the supplemental 
statements of the case, as well as in a letter notifying the 
veteran of the enactment of the VCAA, of the type of evidence 
needed to substantiate his claims.  Furthermore, VA has 
obtained all pertinent evidence identified by the appellant.  
The appellant has not identified any evidence that could not 
be obtained, and, thus, there is no duty to notify the 
appellant of evidence that VA was unable to obtain.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (Supp. 
2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The examinations 
afforded to date are adequate, and no further examinations 
are necessary to decide the claims. 

VA has satisfied its duties both to notify and to assist the 
appellant in this case.  Further development and further 
expenditure of VA's resources is not warranted.


ORDER

The appeal is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

